Election/Restrictions
I. Claims 1-15, drawn to a method of fabrication of a grating coupler by exposing the photopolymer layer to apodization light for reducing an amplitude of the periodic refractive index variations proximate the surface, classified in G02B 5/1857.
II. Claims 16-17, drawn to a method of fabrication of a grating coupler by exposing the photopolymer layer to reactive agent for reducing an amplitude of the periodic refractive index variations proximate the surface, classified in G02B 5/1857.
III. Claims 18-20, drawn to a method of fabrication of a grating coupler by exposing the photopolymer layer to apodization light or reactive agent for reducing an amplitude of the periodic refractive index variations proximate the surface, classified in G02B 5/1857.
 	The inventions are independent or distinct, each from the other because:
 	Inventions of Group I and II are directed to related method of fabrication of a grating couler. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed in Group I has a method of exposing the photopolymer layer to apodization light while Group II has a method of exposing the photopolymer layer to reactive agent for reducing an amplitude of the periodic refractive index variations proximate the surface.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
 	Note that Applicant is requested to choose the corresponding apparatus in claims 18-20.  
 	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN KIM whose telephone number is (571)272-2349. The examiner can normally be reached Monday-Friday, 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571)270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELLEN E KIM/Primary Examiner, Art Unit 2883